Citation Nr: 1720793	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-27 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a left ankle disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty from April 1951 to April 1955.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in October 2015.  A transcript of the hearing is included in the claims file. 

The Board remanded the case for further action by the originating agency in August 2014 and October 2015.  The case has now returned to the Board for additional appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of all records of VA treatment dated after August 25, 2016.  

2.  Contact the Veteran and provide another opportunity for him to submit release forms authorizing VA to obtain medical records from the following private facilities: Coral Springs Spine & Nerve, Ortho Florida, Dr. Martin A. Lehman (who treated the claimed low back disability from November 1984 to June 1985), as well as Resolute Pain Solutions, and Holy Cross Hospital.  

If proper medical release forms are received, obtain copies of all available treatment records from the providers above.  Copies of the records must be associated with the claims file.  All efforts to obtain the records must be documented in the claims file. 

3.  Return the claims file to the January 2017 VA examiner for an addendum medical opinion with appropriate explanatory rationale.  If the January 2017 VA examiner is not available, provide the claims file to an examiner with the appropriate expertise to render a medical opinion in this case. 

After reviewing the complete claims file, the examiner should issue an addendum medical opinion addressing whether the diagnosed low back conditions are more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to any incident of active duty service, to include a 1955 motor vehicle accident.

A full rationale, i.e. explanation, must be provided for all stated opinions.  The examiner must discuss whether the Veteran's March 1955 automobile accident is the etiology of the current low back disability.  The medical opinion provided in the January 2017 VA examination report is not adequate as it is not accompanied by a full explanation (the examiner reproduced some relevant evidence but did not provide an explanation to support the issued medical opinion). 
 
The claims file shows that the Veteran was involved in an in-service automobile accident in March 1955 with documented reports of pain to the cervical spine.  The Veteran alleges the incurrence of a low back disability as a result of this accident.  He did not complain of low back pain at the time of the accident and the spine was normal upon separation examination in April 1955.  The post-service record indicates the Veteran sought treatment for a low back condition in the 1980s (based on billing records dating from November 1984 to June 1985).  In July 2010, the Veteran was seen by a private physician for constant low back and right hip pain; he reported "the onset of symptoms occurred at work while lifting." A July 2010 MRI showed a diffuse disc bulge at the L4-L5 level and mild spondylitic changes.  The Veteran has continued to receive treatment for low back pain and was diagnosed with degenerative arthritis of the spine and levoconvex scoliosis at the January 2017 VA examination.  

4.  Issue a statement of the case (SOC) in response to the February 2016 notice of disagreement on the issue of entitlement to an initial rating in excess of 10 percent for a left ankle disability.  Inform the Veteran and his representative of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal with respect to this matter, ensure that any indicated development is completed before the case is returned to the Board.


5.  Then, readjudicate the claim for entitlement to service connection for a low back disability.  If the benefits sought are not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




